706 S.E.2d 240 (2011)
In The Matter of M.X.
No. 527P09-4.
Supreme Court of North Carolina.
February 8, 2011.
J. Edward Yeager, Jr., for Mecklenburg County DSS.
Nita Kay Stanley, for M.X.
Pamela Newell Williams, Guardian ad Litem, for M.X.
Yuecai Meng, for Meng, Yuecai.
Kathleen A. Widelski, for Mecklenburg County DSS.
The following order has been entered on the motion filed on the 20th of January 2011 by Respondent (Mother) to Recuse Justice Robin E. Hudson:
"Motion Denied by order of the Court in conference, this the 3rd of February 2011."